Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 22, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00605-CV



              IN RE GULF COAST LIMESTONE, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-67601

                        MEMORANDUM OPINION

      On August 1, 2016, relator Gulf Coast Limestone, Inc. filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Elaine H. Palmer, presiding judge of the 215th District Court of Harris
County, to set aside her July 18, 2016 order granting real party in interest’s motion
to compel responses to written discovery.

      Relator has not established its entitlement to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Christopher.




                                          2